Citation Nr: 0423234	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for skin lesions.  

2.  Entitlement to service connection for residuals of 
transient ischemic attacks (strokes), secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy, secondary to service-connected diabetes mellitus.  

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1973 
and from March 1975 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

A videoconference hearing was held before the undersigned in 
February 2004.  At the hearing, the veteran submitted 
additional medical evidence and waived initial consideration 
of the evidence by the RO.    

The issues remaining on appeal are addressed in the REMAND 
portion of the decision and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

At the hearing in February 2004 and on the record, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew from his appeal the issue of service connection for 
skin lesions. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of 
service connection for skin lesions have been met.  
38 U.S.C.A. § 7105(b), (d) (West 2002); 
38 C.F.R. § 20.204(a), (b) (2003). 


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Where as here, the law, and not the evidence, is dispositive 
of the issue, the VCAA is not applicable.  Mason v. 
Prinicipi, 16 Vet.App. 129 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A videoconference hearing was held before the undersigned in 
February 2004.  At the hearing and on the record, the veteran 
withdrew from his appeal the issue of service connection for 
skin lesions.  

Under 38 C.F.R. § 20.204(a), (b), the appellant may withdraw 
on the record at a hearing any issue.  As the veteran's 
withdrawal of the issue of service connection for skin lesion 
was done in accordance with 38 C.F.R. § 20.204, there is no 
question of fact or law to review and the Board lacks 
jurisdiction of the issue. 

ORDER 

The appeal of the issue of service connection for skin 
lesions is dismissed 


REMAND 

Private hospital records disclose that in November and 
December 1996 the veteran was treated for a myocardial 
infarction and coronary artery disease.  During the 
hospitalization, the veteran's blood sugars were elevated, 
requiring intermittent insulin.    

Subsequently, private medical records, including lab reports, 
reveal elevated glucose readings beginning in January 2000.  
In June 2001, the diagnoses were transient ischemic attacks 
(TIA), hypertension, and borderline diabetes.  While elevated 
blood pressure was noted, no blood pressure readings were 
recorded.  In May 2002, the diagnosis was new onset of Type 2 
diabetes.  

On VA examination in August 2002, elevated blood pressure 
readings were recorded.  The diagnostic impressions included 
a history of TIA and of hypertension.  Sensory neuropathy of 
the feet was noted, which was based on history provided by 
the veteran.  The examiner concluded that the veteran's 
history of hypertension and peripheral neuropathy were 
secondary to diabetes mellitus. 

In a January 2004 statement, D.M.C., M.D., a private 
physician reported that the veteran was started on insulin in 
2002 and that the episodes of TIA and cardiovascular were due 
to diabetes. 

In a January 2004 statement, G.H., M.D., a private physician 
reported that the veteran required insulin, a restricted 
diet, and regulation of activities and that he had TIA, 
coronary artery disease and paresthesia due to diabetes. 
On the issues of secondary service connection, the record 
does not contain sufficient medical evidence to objectively 
demonstrate either hypertension or peripheral neuropathy and 
the etiological relationship between the episodes of TIA and 
diabetes is unclear.  

On the issue of the rating for diabetes, there is evidence 
that diabetes has increased in severity since the veteran was 
last examined by VA.  

For these reasons and under the duty to assist, further 
evidentiary development is necessary and the case is remanded 
for the following action: 

1.  Under the VCAA, notify the 
veteran that to substantiate his 
claims of secondary service 
connection he needs medical evidence 
that the claimed disabilities are 
etiologically related to 
service-connected diabetes mellitus.  
For the claim for increase, he needs 
evidence that his activities are 
regulated due to diabetes. 

a.  If he has evidence to 
substantiate his claim, not 
already of record that is not 
in the custody of a Federal 
agency such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claims. 

2.  Request the records of D. M. 
Caruso, M.D., 177 Washington Street, 
St. Marys, PA 15857, documenting 
hypertension and episodes of TIA 
since 2001. 

3.  Ask the veteran for the records 
of G. Hematillake, M.D., documenting 
treatment of diabetes since 2002. 

4.  Schedule the veteran for a VA 
examination by an endocrinologist to 
determine whether the veteran has 
residuals of TIA, hypertension, and 
peripheral neuropathy due to 
diabetes.  The claims file must be 
made available to the examiner for 
review.  The examiner is asked to 
comment on the following: 

Since diabetes was not 
diagnosed until 2002, what is 
the clinical significance in 
terms of an etiological 
relationship between the TIA 
episodes and hypertension that 
appeared to have preceded the 
diagnosis of diabetes? 

5.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to diabetes.  
The examiner is asked to comment on 
whether the veteran's activities are 
regulated and whether there is 
evidence of episodes of ketoacidosis 
or hypoglycemic reactions, requiring 
hospitalization or visits to a 
diabetic-care provider. 
6.  After the requested development 
has been completed, adjudicate the 
claims.  If any benefit sought is 
denied, prepare a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2







